


110 HR 2969 IH: GothamCorps Authorization Act of

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2969
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish the GothamCorps program.
	
	
		1.Short titleThis Act may be cited as the
			 GothamCorps Authorization Act of
			 2007.
		2.GothamCorps
			(a)Program
			 establishedFrom amounts made
			 available in the National Service Trust to carry out this section, the
			 Corporation for National and Community Service shall carry out a program, to be
			 known as the GothamCorps program, under which the Corporation makes grants to
			 units of local government for use by the unit of local government to carry out
			 volunteer projects.
			(b)Selection
			 criteria and volunteer benefitsThe program shall use the same
			 selection criteria and provide the same volunteer benefits as under the
			 AmeriCorps State and National program.
			(c)FundingThere
			 are authorized to be appropriated to the National Service Trust to carry out
			 this section $260,000,000 for each fiscal year.
			(d)Allocation of
			 grantsFor each fiscal year, amounts under the program shall be
			 allocated as follows:
				(1)The first
			 $150,000,000 shall be divided equally into six grants, to be made on a
			 competitive basis to units of local government with populations of more than
			 100,000.
				(2)The remaining
			 amounts shall be divided into other grants as the Corporation considers
			 appropriate, to be made on a competitive basis to units of local government
			 with populations of not more than 100,000.
				(e)Local
			 fundingA unit of local government shall provide to each
			 participant in the volunteer project, in addition to the benefit provided to
			 the participant from grant funds, an amount equal to the cost of one year’s
			 tuition at a local public college. Amounts so provided may be derived from the
			 unit of local government itself or from third-party funds.
			(f)FocusA
			 unit of local government shall designate an issue of primary focus for the
			 volunteer project and shall dedicate the efforts of the project to addressing
			 that issue.
			(g)Non-displacementA
			 unit of local government shall ensure that the participants in the project do
			 not perform jobs that would otherwise be performed by full-time
			 employees.
			(h)AdministrationA
			 unit of local government may use one or more outside persons or entities to
			 administer the volunteer project. In such a case, the unit of local government
			 shall designate a single person to serve as the head of administration.
			(i)Administrative
			 costsThe grant amounts provided under the program shall include
			 amounts to provide benefits to participants and amounts for the administration
			 of the volunteer project.
			(j)AccountabilityA
			 unit of local government shall institute explicit, measurable goals for
			 assessing whether the volunteer project is successful.
			(k)Scholarship
			 limitationScholarships to
			 institutions of higher education to which the unit of local government does not
			 contribute funds shall not exceed 50 percent of the scholarship funds disbursed
			 in a given year.
			
